DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Response to Arguments
Applicant’s arguments concerning the fresh air mixture is persuasive and the rejection under 112(a) is withdrawn.
Applicant’s amendments removing the term “about” has overcome the rejections under 112(b) and they are therefore withdrawn.
Examiner has considered applicant’s amendments and arguments concerning the mixing location of the mediums and has written a new art rejection (see below).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim s 1-3, 6-8, 10-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1) in view of Golle et al. (US 2018/0148184 A1) and Claeys et al. (US 2007/0113579 A1).
Regarding claim 1, Fagundes discloses an aircraft (Fagundes 100) comprising a pressurized passenger cabin and an air conditioning system (Fagundes 102). The air conditioning system operates in a first, normal operation mode (Fagundes [0030]) wherein a first medium is bleed air from engines (Fagundes 204A and 204B [0048]), and a second medium is air provided by an APU (Fagundes 206 and [0048]), and a third medium is recirculated air (Fagundes 106 and [0029]). The first and second medium are mixed together in the air cooling systems (Fagundes 210A and 210B see Fagundes figure 5) and the third medium is mixed at the distribution system (Fagundes 108) to produce a cabin ready medium. Fagundes further discloses the mixing ratio of the first and second medium to the third medium can be 50/50 (Fagundes [0030]), Fagundes further discloses a second mode (Fagundes [0046]) for use on the ground wherein the recirculation system is shut off resulting in only the first and second medium being provided to the cabin. 
Fagundes is silent regarding the air conditioning system comprising a compressing device with a compressor and turbine or a recirculation fan.
However, Golle teaches an aircraft air conditioning system comprising a compressing device consisting of a compressor (Golle 58) powered by a turbine (Golle 60) that is configured to receive a flow of a first medium from a bleed air line (Golle 73), a second medium from an ambient air line (Golle 73). The turbine exhaust (Golle 94A) then goes to a mixing chamber (Golle 14) downstream from the exit of the turbine (see Golle figure 1) where it is mixed with bypass line (Golle 92) that carries ambient air to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes’s aircraft to incorporate Golle’s teaching of a compressor powered by a turbine to improve energy efficiency by replacing APU compressor that consumed fuel with a turbine driven compressor and to further utilize Golle’s teaching of a bypass line to produce air at a cabin appropriate temperature and pressure.
 Further, Claeys teaches an aircraft air conditioning system comprising a recirculation system comprising a pair of recirculation fans (Claeys 50 and 52). Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify Fagundes’s aircraft to utilize Claeys teaching of recirculation fans to provide recirculation at rates higher than possible through passive means. Examiner notes that since the recirculation system comprises no other powered components to cause recirculation that inherently shutting down the recirculation system as disclosed by Fagundes would involve turning off Claey’s recirculation fans.
Regarding claim 2, Fagundes, Golle, and Claeys as applied to claim 1 teach a first mode (Fagundes [0030]) in use at all altitudes above the ground where a ground mode (Fagundes [0046]) is used. Since all flight conditions excluding ground operations occur in the first mode it must inherently function during high altitude cruise, climb, and descent conditions.
Regarding claim 3, Fagundes, Golle, and Claeys as applied to claim 2 are silent regarding the altitude at which a high altitude cruise condition occurs. Fagundes discloses that airflow need for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). Therefore, one of ordinary skill in the art at the time of filing would have recognized that altitude of the cruise condition is a results effective variable that affects the ventilation needs of the aircraft and can be optimized.
Routine optimization within the conditions of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (see MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the high altitude cruise condition by utilizing a cruise altitude greater than 4,500 meters to improve fuel efficiency.
Regarding claim 6, Fagundes, Golle, and Claeys as applied to claim 1 teach the first medium is bleed air from engines (Fagundes 204A and 204B see figure 5), the second medium is fresh ambient air supplied by an ambient air line (Golle 73) and the third medium is recirculated cabin air from a recirculation system (Fagundes 106).
Regarding claim 7, Fagundes, Golle, and Claeys as applied to claim 1 teach use of compressed air (bleed air and compressed ambient air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to a mixture of 50% of the first and second mediums combined and 50% of the third medium.
Fagundes, Golle, and Claeys are silent regarding the exact proportion of the first and second medium supplied to the cabin. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the prior art conditions cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the air mix to 25% of the first medium (bleed air), 25% of the second medium (compressed ambient air) and 50% of a third medium (recirculated air) to meet airflow requirements while minimizing fuel consumption by reducing bleed air use.
Regarding claim 8, Fagundes, Golle, and Claeys as applied to claim 1 are silent regarding the composition of the compressed air (mixture of first and second medium) provided to the cabin in the second mode. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the prior art conditions cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mixture of air sources in a ratio of 50% of the first medium (bleed air) and 50% of the second medium (compressed ambient air) to meet airflow requirements while minimizing fuel consumption by reducing bleed airflow consumption.
Regarding claim 10, Fagundes, Golle, and Claeys as applied to claim 1 teach use of compressed air (bleed air and compressed ambient air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to 50% of the first medium (bleed air) and second medium (compressed ambient air) combined and 50% of a third medium (recirculated air) when operating in a first mode (Fagundes [0030]). Fagundes further discloses a second operating mode (Fagundes [0046]) comprising shutting down the recirculation system and therefore teaches 100% of the supplied air coming from the first and second mediums.
Regarding claim 11, Fagundes discloses an air conditioning system (Fagundes 102) the air conditioning system operates in a first normal operation mode (Fagundes [0030]) wherein a first medium is bleed air from engines (Fagundes 204A and 204B and [0048]), and a second medium is air provided by an APU (Fagundes 206 and [0048]), and a third medium is recirculated air (Fagundes 106 and [0029]). The first and second medium are mixed together in the air cooling systems (Fagundes 210A and 210B see Fagundes figure 5) and the third medium is mixed at the distribution system (Fagundes 108) to produce a cabin ready medium. Fagundes further discloses the mixing ratio of the first and second medium to the third medium can be 50/50 (Fagundes [0030]), Fagundes further discloses a second mode (Fagundes [0046]) for use on the ground wherein the recirculation system is shut off resulting in only the first and second medium being provided to the cabin. Examiner notes that the second mode is used at ground level which is a low altitude and the first mode is used in all other conditions and therefore would include high altitude operations.
Fagundes is silent regarding the air conditioning system comprising a compressing device with a compressor and turbine or a recirculation fan.
However, Golle teaches an aircraft air conditioning system comprising a compressing device consisting of a compressor (Golle 58) powered by a turbine (Golle 60) that is configured to receive a flow of a first medium from a bleed air line (Golle 73), a second medium from an ambient air line (Golle 73). The turbine exhaust (Golle 94A) then goes to a mixing chamber (Golle 14) downstream from the exit of the turbine (see Golle figure 1) where it is mixed with bypass line (Golle 92) that carries ambient air to produce chamber ready air. Examiner notes that since the turbine exhaust line (Golle 94A) carries the first and second medium and the bypass line (Golle 92) carries a second medium that mixing of a first and second medium will occur downstream of the turbine exit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes’s aircraft to incorporate Golle’s teaching of a compressor powered by a turbine to improve energy efficiency by replacing APU compressor that consumed fuel with a turbine driven compressor and to further utilize Golle’s teaching of a bypass line to produce air at a cabin appropriate temperature and pressure.
 Further, Claeys teaches an aircraft air conditioning system comprising a recirculation system comprising a pair of recirculation fans (Claeys 50 and 52). Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify Fagundes’s aircraft to utilize Claeys teaching of recirculation fans to provide recirculation at rates higher than possible through passive means. Examiner notes that since the recirculation system comprises no other powered components to cause recirculation that inherently shutting down the recirculation system as disclosed by Fagundes would involve turning off Claey’s recirculation fans.
Regarding claim 12, Fagundes, Golle, and Claeys as applied to claim 11 teach a first mode (Fagundes [0030]) in use at all altitudes above the ground where a ground mode (Fagundes [0046]) is used. Since all flight conditions excluding ground operations occur in the first mode it must inherently function during high altitude cruise, climb, and descent conditions.
Regarding claim 13, Fagundes, Golle, and Claeys as applied to claim 12 are silent regarding the altitude at which a high altitude cruise condition occurs. Fagundes discloses that airflow need for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). Therefore, one of ordinary skill in the art at the time of filing would have recognized that altitude of the cruise condition is a results effective variable that affects the ventilation needs of the aircraft and can be optimized.
Routine optimization within the conditions of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (see MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the high altitude cruise condition by utilizing a cruise altitude greater than 4,500 meters to improve fuel efficiency.
Regarding claim 16, Fagundes, Golle, and Claeys as applied to claim 11 teach use of compressed air (bleed air and compressed ambient air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to a mixture of 50% of the first and second mediums combined and 50% of the third medium.
Fagundes, Golle, and Claeys are silent regarding the exact proportion of the first and second medium supplied to the cabin. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the prior art conditions cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the air mix to 25% of the first medium (bleed air), 25% of the second medium (compressed ambient air) and 50% of a third medium (recirculated air) to meet airflow requirements while minimizing fuel consumption by reducing bleed air use.
Regarding claim 17, Fagundes, Golle, and Claeys as applied to claim 11 are silent regarding the composition of the compressed air (mixture of first and second medium) provided to the cabin in the second mode. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the prior art conditions cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mixture of air sources in a ratio of 50% of the first medium (bleed air) and 50% of the second medium (compressed ambient air) to meet airflow requirements while minimizing fuel consumption by reducing bleed airflow consumption.
Regarding claim 19, Fagundes, Golle, and Claeys as applied to claim 11 teach use of compressed air (bleed air and compressed ambient air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to 50% of the first medium (bleed air) and second medium (compressed ambient air) combined and 50% of a third medium (recirculated air) when operating in a first mode (Fagundes [0030]). Fagundes further discloses a second operating mode (Fagundes [0046]) comprising shutting down the recirculation system and therefore teaches 100% of the supplied air coming from the first and second mediums.
Regarding claim 20, Fagundes, Golle, and Claeys as applied to claim 11 teach the air conditioning system (Fagundes 102) is part of an aircraft (Fagundes 100).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1), Golle et al. (US 2018/0148184 A1), and Claeys et al. (US 2007/0113579 A1) as applied to claim 1 above, and further in view of Cremers et al. (US 2010/0323601 A1).
Regarding claim 4, Fagundes, Golle, and Claeys as applied to claim 1 teach a second mode for ground operation (Fagundes [0046]).
Fagundes, Golle, and Claeys are silent regarding the second mode applying to both ground and low altitude flight operation.
However, Cremers teaches an aircraft air conditioning system comprising an operating mode for low altitude and ground operations (Cremers [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes, Golle, and Cremers system by utilizing Fagundes’s ground mode for both ground operations and low altitude operations to simplify controller design and provide improved performance over use of a single mode for both low and high altitude operations.
Regarding claim 5, Fagundes, Golle, Claeys, and Cremers as applied to claim 4 are silent regarding the altitude of low altitude cruise conditions. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that effects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Fagundes, Golle, Claeys, and Cremers system by selecting an optimal low altitude cruise altitude of less than 4,500 meters to optimize fuel efficiency when operating in a low altitude mode.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1), Golle et al. (US 2018/0148184 A1), and Claeys et al. (US 2007/0113579 A1) as applied to claim 11 above, and further in view of Cremers et al. (US 2010/0323601 A1).
Regarding claim 14, Fagundes, Golle, and Claeys as applied to claim 11 teach a second mode for ground operation (Fagundes [0046]).
Fagundes, Golle, and Claeys are silent regarding the second mode applying to both ground and low altitude flight operation.
However, Cremers teaches an aircraft air conditioning system comprising an operating mode for low altitude and ground operations (Cremers [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes, Golle, and Cremers system by utilizing Fagundes’s ground mode for both ground operations and low altitude operations to simplify controller design and provide improved performance over use of a single mode for both low and high altitude operations.
Regarding claim 15, Fagundes, Golle, Claeys, and Cremers as applied to claim 14 are silent regarding the altitude of low altitude cruise conditions. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that effects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Fagundes, Golle, Claeys, and Cremers system by selecting an optimal low altitude cruise altitude of less than 4,500 meters to optimize fuel efficiency when operating in a low altitude mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762